DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-12 are allowed because the closest prior art of record fails to disclose a radar system comprising: a feedback circuit arranged in the second radar chip, wherein the feedback circuit is coupled to the second RF contact and is configured to reflect at least part of the RF oscillator signal arriving via the RFRF signal path as an RF feedback signal; and a measurement circuit arranged in the first radar chip and coupled to the first RF contact via a coupler in order to receive the RF feedback signal, wherein the measurement circuit is configured to, based on the RF feedback signal and the RF oscillator signal generated by the local oscillator, to generate a signal representing a phase shift in combination with the rest of the limitations of the base claim. Claim 13 is allowed because the closest prior art of record fails to disclose a radar chip comprising: a feedback circuit with a terminating impedance that is connected to the RF contact in a switchable manner and that has an impedance value such that the received RF oscillator signal is at least partly reflected; a transmission channel to which the RF oscillator signal received at the RF contact is fed as an input signal, wherein the transmission channel is configured to, based on the input signal, generate an RF output signal and to output the RF output signal at an RF output in combination with the rest of the limitations of the base claim.  Claims 14-23 are allowed because the closest prior art of record fails to disclose a method for a radar system, the method comprising: generating an RF feedback signal that is based on the RF oscillator signal, wherein the RF feedback signal in the second radar chip is generated either through reflection of at least part of the RF oscillator signal or through decoupling part of the RF oscillator signal by way of a coupler; transmitting the RF feedback signal back to the first radar chip over the RF signal path; and determining a phase shift on a basis of the RF feedback signal and the RF oscillator signal in combination with the rest of the limitations of the base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA F COX whose telephone number is (571)272-1741.  The examiner can normally be reached on M-F 6:00-3:30; off alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASSANDRA F COX/Primary Examiner, Art Unit 2849